—In an action to recover damages for personal injuries, the defendant Hayden G. Roberts appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Golden, J.), dated February 21, 1997, as granted that branch of the motion of the defendant Marie C. Ulcena which was for summary judgment dismissing the cross claims against her.
• Ordered that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the motion by the defendant Marie C. Ulcena which was for summary judgment dismissing the cross claims against her is denied.
The Supreme Court erred in granting summary judgment to the respondent, because there is a triable issue of fact as to whether her vehicle was involved in the subject accident. Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.